                                          4:21-cv-00001-RRB




Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 1 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 2 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 3 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 4 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 5 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 6 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 7 of 8
Case 4:21-cv-00001-RRB Document 1 Filed 01/01/21 Page 8 of 8
